Per Curiam.
The defendant was convicted by the court of assault with intent to rape, contrary to MCLA § 750.85 (Stat Ann 1962 Rev § 28.280), and breaking and entering with intent to commit rape, MCLA 1971 Cum Supp § 750.110 (Stat Ann 1971 Cum Supp § 28.305).
Each of defendant’s six allegations of error concerns the admission of testimony which is now claimed to have been erroneously admitted. A review of the transcript indicates that none of the alleged errors were objected to at trial, none has resulted in manifest injustice to the defendant, and none of which requires reversal. People v. Raub (1967), 9 Mich App 114; People v. Ray Smith (1969), 20 Mich App 243; People v. Kennedy (1970), 22 Mich App 524.
Affirmed.